DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,416,306 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 18, the amended limitation “an ultrasonic transceiver configured to…convert the set of two or more distance measurements into a signal” is not disclosed in the specification.  
The inventive concept of the claim is that a single waveform is generated from a plurality of distance measurements.  However, according to the specification, it is the controller, not the transceiver, that converts the plurality of distance measurements into a single waveform.  See ¶ [0028] of the specification which states, “[0028] The example waveform generator 302 creates or otherwise generates a waveform based on a plurality of sample points (e.g., sample data) acquired by the example ultrasonic transducer 104 (FIGS. lA-1B). For example, each pulse sent by the example ultrasonic transducer 104 returns information regarding the distance of the example object 108 at a particular point in time (e.g., a sample point). The example waveform generator 302 utilizes a plurality of distance data at different sample points (e.g., points in time) to generate a waveform representing the vibration of the example object 108. According to Fourier series, the example waveform generator 302 can define the waveform as a summation of sine and/or cosine waves, which simplifies analysis of the waveform. In some examples, storing all data corresponding to each sample point may lead to 
The same rejection applies mutatis mutandis to claim 27 which recites “an ultrasonic transceiver configured to…provide a signal representing the set of two or more distance measurements”.
Dependent claims 19-26 and 28-37 inherit the deficiencies of their respective base claims and are likewise rejected.

Allowable Subject Matter
Claims 18-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action, specifically if rewritten consistent with the specification.

The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art alone or in combination neither discloses nor renders obvious a meter comprising an ultrasonic transceiver and controller that emits and receives a plurality of signals to obtain distance measurements to an object and converts the multiple distance measurement into a signal, the signal indicating a vibration characteristic of the object.

Newly cited document to Hoyt (US 6,104,671) discloses emitting and receiving a plurality of ultrasonic signals to determine relative velocity between a transceiver and a moving object but is missing the waveform conversion and the vibration characteristic.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863